Citation Nr: 1521911	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-29 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether the Veteran submitted a timely notice of disagreement with a February 2012 determination which retroactively reduced the rate of his nonservice-connected pension effective January 1, 2011.  

2.  Whether overpayment of pension benefits was properly created.


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from October 1970 to April 1974.  This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2013 determination of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, that the Veteran failed to submit a timely notice of disagreement with a February 2012 determination which retroactively reduced his nonservice-connected pension effective January 1, 2011.  

In reaching its decision below, the Board has reviewed the Veteran's VA claims folder in its entirety, as well as the additional records in his Virtual VA and VBMS folders.  As best the Board can discern, the additional records in the Veteran's electronic VA files has also been reviewed by the RO.  

The issue of whether the retroactive reduction of the Veteran's nonservice-connected pension, effective January 1, 2011, was proper is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

The Board also finds that in June 2012, the Veteran submitted a timely request for a waiver of recovery of an overpayment of pension benefits in the calculated amount of $1,155.  The record currently available to the Board contains no indication that the Agency of Original Jurisdiction (AOJ) has adjudicated this claim.  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  In a letter dated February 9, 2012, the RO notified the Veteran that the rate of his pension would be reduced retroactively effective January 1, 2011, to reflect an increase in his countable annual income and that the retroactive reduction would result in an overpayment of benefits which was subject to repayment.

2.  In a letter received by VA on June 18, 2012, the Veteran disagreed with the RO's action and requested that VA reinstate his pension at the previous rate.  


CONCLUSION OF LAW

The Veteran submitted a timely notice of disagreement with a February 2012 determination to retroactively reduce the rate of his nonservice-connected pension effective January 1, 2011.  38 U.S.C.A. §§ 5107, 7105 (West 2014); 38 C.F.R. §§ 20.201, 20.302 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.


Background

In April 2010, the Veteran submitted an application for nonservice-connected pension, stating that he had been unable to work due to disability since November 2009.  

In a November 2010 rating decision, the RO granted entitlement to nonservice-connected pension, effective April 21, 2010, the date of receipt of the Veteran's claim.  

In an August 2011 letter, the RO advised the Veteran that the rate of his monthly pension was $524, effective May 1, 2010.  He was advised that the rate of his pension had been based on his reported countable annual income of $5,540.  He was advised that the rate of his pension was dependent on his income and that he was responsible for notifying VA right away if his income, net worth, or dependency status changed.  

As a condition to the continued receipt of his pension benefits, the Veteran apparently submitted a Financial Status Report (FSR) in January 2012 on which he reported annual income of $6600.  This document, however, is not included in the record on appeal provided by the RO.  

In a letter dated February 9, 2012, the RO notified the Veteran that the rate of his pension would be reduced retroactively effective January 1, 2011, to reflect an increase in his countable annual income to $6,600, as reported on his January 2012 Financial Status Report.  The Veteran was advised that the retroactive adjustment of his pension would result in an overpayment which was subject to repayment.  In a subsequent February 2012 letter, the Veteran was advised that the amount of this overpayment was $1,155.

In a letter received by VA on June 18, 2012, the Veteran requested that VA reconsider its decision.  Specifically, he indicated that his house had burned down in April 2012, destroying all of his possessions.  He indicated that he had no insurance.  He also indicated that his housing costs had increased significantly, as he had had to procure new housing which was more expensive.  The Veteran acknowledged that he had received additional income, but indicated that he felt that he should not have been penalized $1,155 for telling the truth.  He asked that VA therefore reinstate the money he had lost.  

The record on appeal currently available to the Board contains no indication that the RO responded to the Veteran's letter.  

According to the RO, on May 14, 2013, VA received another statement from the Veteran reflecting disagreement with the February 9, 2012, decision to reduce his pension retroactively.  (The Board notes that the date stamp on the electronic record provided by the RO is totally illegible, although the Veteran has clearly dated the letter as May 6, 2013).  In the letter, the Veteran indicated that he disagreed with the monthly rate of his pension and again asked that the RO reconsider his claim based on his income for 2012.  

In a June 2013 letter, the RO advised the Veteran that his May 14, 2013, letter could not be accepted as a "Notice of Disagreement" with its February 8, 2012, determination regarding the retroactive adjustment to his pension award as it was received more than one year after that determination.  

Later that month, the Veteran submitted a VA Form 21-0958, Notice of Disagreement, initiating an appeal of the RO's determination that he had failed to submit a timely notice of disagreement with the February 2012 determination.  Specifically, he noted that in March 2012, he had to pay "a fine" in the amount of $1,150, as his 2011 income had exceeded his 2010 income by $1,000.  He indicated that in April 2012, he was forced out of his home due to a fire.  As a result, he indicated that in May 2012, well within one year of the February 2012 decision, he sent VA a letter asking for reconsideration its decision.  He noted that VA never acknowledged him.  

Applicable Law

An appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a Statement of the Case is furnished.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203 (2014).  

Where, as here, the agency of original jurisdiction provides no form for purpose of initiating an appeal, a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination and a desire to contest the result will constitute a notice of disagreement.  The notice of disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201 (b) (2014).  

A claimant, or his or her representative, must file the notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that that agency mails notice of the determination to him or her.  Otherwise, that determination will become final.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302 (2014).  

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran contends that the reduction of his pension, effective January 1, 2011, was improper and ultimately seeks a waiver of recovery of the resulting $1,155 overpayment.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991); see also Narron v. West, 13 Vet. App. 223 (1999) (holding that when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness).

The issue currently before the Board on appeal, however, involves the preliminary matter of whether the Veteran initiated a timely appeal of the February 2012 determination which retroactively reduced the rate of his nonservice-connected pension effective January 1, 2011.  The RO has determined that the Veteran's notice of disagreement was not filed in a timely manner, and he has duly appealed the issue of timeliness of filing.  See 38 C.F.R. § 19.34 (2014) (the matter of timeliness of filing of a notice of disagreement is itself an appealable issue).

After reviewing the record, the Board concludes that the Veteran did, indeed, initiate a timely appeal of the February 2012 determination.  

As noted above, in a letter dated February 9, 2012, the RO notified the Veteran that the rate of his pension had been reduced retroactively effective January 1, 2011, and that such retroactive adjustment of his pension would result in an overpayment which was subject to repayment.  In a subsequent February 2012 letter, the Veteran was advised that the amount of this overpayment was $1,155.

On June 18, 2012, well within one year of notification of the February 2012 action, VA received a statement from the Veteran asking VA to reconsider its decision and "reinstate" the $1,155 "penalty."  The Board finds that the Veteran's June 2012 statement, when read liberally, falls squarely within the regulatory framework for the filing of a timely notice of disagreement.  The correspondence is in writing; it essentially expresses dissatisfaction with the RO's retroactive reduction of his pension; and it was timely filed within the requisite one- year time period of the February 2012 rating decision.  See 38 C.F.R. §§ 20.201, 20.302 (2014); see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002).

In fact, the U.S. Court of Appeals for Veterans Claims (Court) has held that "no procedural requirement in the adjudication of veterans benefits is less burdensome than the NOD ... finding that a statement constitutes an NOD merely requires finding terms that can be reasonably construed as a desire for appellate review."  See Ortiz v. Shinseki, 23 Vet. App. 353, 358 (2010) (rev'd on other grounds by sub nom. Rivera v. Shinseki, 654 F.3d 1377 (Fed. Cir. 2011)).

Based on the facts set forth above, the Board finds that the Veteran submitted a timely notice of disagreement with the February 2012 determination which retroactively reduced the rate of his nonservice-connected pension effective January 1, 2011.  A remand is now necessary for the issuance of a Statement of the Case addressing this matter to afford the Veteran the opportunity to perfect his appeal, should he so desire.  Manlincon v. West, 12 Vet. App. 238 (1999).  


ORDER

The Veteran submitted a timely notice of disagreement with a February 2012 determination which retroactively reduced the rate of his nonservice-connected pension effective January 1, 2011; to this extent, the appeal is granted


REMAND

Because the Board has determined that the Veteran submitted a timely notice of disagreement with the February 2012 determination which retroactively reduced his pension, a remand is necessary for the issuance of a Statement of the Case addressing this matter.  Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the Agency of Original Jurisdiction (AOJ) is necessary).

Accordingly, the case is REMANDED for the following:

Issue a Statement of the Case to the Veteran and any representative addressing the issue of whether the retroactive reduction of his nonservice-connected pension, effective January 1, 2011, was proper.  The Statement of the Case should include all relevant law and regulations pertaining to the claim.

The Veteran must be advised of the time limit in which he may file a substantive appeal, if he so desires. 38 C.F.R. § 20.302(b) (2014).

This issue should then be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


